UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7325


DAMON L. DOYLE,

                      Petitioner – Appellant,

          v.

A. J. PADULA, Warden,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:10-cv-03242-JMC)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon L. Doyle, Appellant Pro Se. Alphonso Simon, Jr., Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Damon L. Doyle seeks to appeal the district court’s

order denying his 28 U.S.C. § 2254 (2006) petition.               We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on March 14, 2012.       The notice of appeal was filed on August 12,

2012.   Because Doyle failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented      in   the

materials     before   this   court   and   argument   would    not    aid   the

decisional process.

                                                                      DISMISSED




                                       2